Whitfield, C.
This was a case in which the injunction should have’ been retained until the final hearing. There was no possible way in which the various equities involved in this case could have been settled in the replevin suit. The court had jurisdiction to go into the mutual accounts existing between the parties, and settle the equities arising therefrom, and to determine the matter of the claim for improvements. Hoye was estopped to prosecute the replevin suit.for the two bales of cotton here involved. *253Hoye had no lien for supplies, because they had been paid, as shown by his receipted accounts; nor for rent for the year 1910, for that had been paid, as shown in the same way. Hoye could not retain the proceeds of the first two bales of cotton, belonging to Blackburn, and institute this replevin suit for the other two bales. The chancery court, therefore, was the proper forum in which to litigate these three questions — the accounts, the estoppel, and the claim for improvements. The court erred in prematurely dissolving the injunction. It was peculiarly a case where the injunction should have been retained for full proof on the final hearing, and complete justice could be done between the parties.
Per Curiam:.
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the decree is reversed, the injunction reinstated, and the cause remanded.

Reversed and remanded.